The plaintiff in error was convicted in the county court of Custer county on a charge of having illegal possession of a still, and was sentenced to pay a fine of $250 and to serve 60 days in the county jail. The case was tried in June, 1929, and the appeal lodged in this court in October, 1929.
Where an appeal is prosecuted to this court and no brief in support of the petition in error is submitted and no appearance for oral argument made, this court will examine the record for jurisdictional errors, and will read the evidence to ascertain if it reasonably supports the judgment, and, if no fundamental error is apparent and the evidence is sufficient, the case will be affirmed.
We have examined the record, and find that the evidence fully sustains the verdict and judgment. No jurisdictional error is apparent.
The case is affirmed. *Page 335